Justice LOHR
dissenting:
The majority interprets a clause within article X, section 20(1), of the Colorado Constitution to mean that plaintiffs who prevail in individual or class action enforcement suits with respect to the provisions of that section are not mandatorily entitled to reasonable attorney fees. Maj. op. at 1115. Instead, the majority concludes that the award of such fees to successful plaintiffs is discretionary with the trial court. Id. The majority therefore reverses the judgment of the Colorado Court of Appeals, which arrived at a contrary conclusion. See Cerveny v. City of Wheat Ridge, 888 P.2d 339, 341 (Colo.App.1994). I agree with the court of appeals’ construction of the clause. I therefore respectfully dissent and would affirm the judgment of the court of appeals.
I.
Section 20(1) of article X of the Colorado Constitution is part of what is commonly referred to as Amendment 1. Amendment 1 contains numerous provisions governing and limiting governmental revenue, spending, and debt. To assist in promoting compliance with those provisions, Amendment 1 provides that “[individual or class action enforcement suits may be filed and shall have the highest civil priority of resolution.” Colo. Const, art. X, § 20(1). Immediately following that provision is the sentence that we must construe to resolve this case: “Successful plaintiffs are allowed costs and reasonable attorney fees, but a district[1] is not unless a suit against it be ruled frivolous.” The court of appeals held that “[t]he plain meaning of this phrase connotes that a plaintiff who prevails is entitled to an award of costs and reasonable attorney fees for litigation undertaken to enforce the amendment’s substantive provisions.” Cerveny, 888 P.2d at 341. I agree. To me, that meaning appears plain and obvious, and a discussion of principles of construction is unnecessary to arrive at that conclusion. The majority, however, construes that phrase differently, so I will extend this dissenting opinion by an analysis of the meaning of the relevant language.
II.
The operative words in the sentence to be construed are “are allowed.” The meaning of the two words in this combination must be ascertained by first determining the custom*1121ary meaning of the word “allow” or “allowed” in the context of provisions for attorney fees and then to consider the effect of preceding that term with the word “are.”
In the attorney fees context, “allow” is typically used as a synonym for “award.” Colorado law contains numerous examples of statutory provisions in the attorney fees context that employ the word “allow” as a synonym for the word “award.” E.g., § 10-3-1005, 4A C.R.S. (1994) (“the court may allow to the plaintiff a reasonable attorney fee”); § 12-13-106(5), 5A C.R.S. (1991) (“[t]he court shall, as part of the costs, allow reasonable attorney fees”); § 24-34-505.6(6)(b), 10A C.R.S. (1995 Supp.) (“The court, in its discretion, may allow the prevailing party reasonable attorney fees and costs.”); § 38-27-103, 16A C.R.S. (1982) (“the court shall allow a reasonable attorney’s fee”); § 38-38-201(1)(a), 16A C.R.S. (1995 Supp.) (“[atttorney fees allowed to the foreclosing creditor shall not exceed ten percent of the amount of principal, interest, and late charges”); see also § 37-92-503(1)(b), 15 C.R.S. (1990) (“if the court upholds the order of the state engineer, the person against whom such order was issued shall pay the costs of the proceeding, including the allowance of a reasonable attorney fees”).
Other jurisdictions also utilize the word “allow” as a synonym for the word “award” in the context of attorney fees provisions. Attorney fees statutes from other states typically use “allow” and “award” synonymously. See, e.g., Alaska Stat. § 09.60.015(a) (1994) (“[T]he plaintiff shall be allowed a reasonable amount to be fixed by the court as attorney fees .... However, attorney fees may not be allowed to the plaintiff if the court finds ....”); Haw.Rev.Stat. § 431:8-209 (1993) (“the court may allow to the plaintiff reasonable attorney’s fees”); Idaho Code § 12-120(1) (Supp.1995) (“[T]here shall be taxed and allowed to the prevailing party, as part of the costs of the action, a reasonable amount to be fixed by the court as attorney fees. For the plaintiff to be awarded attorney fees, for the prosecution of the action, written demand for the payment of such claim must have been made ... provided, that no attorney fees shall be allowed to the plaintiff if the court finds_”); Kan. Stat. Ann. § 50-801(c) (1994) (“the plaintiff may be allowed reasonable attorney fees and costs”); Minn.Stat. § 48.185(7) (Supp.1995) (“Costs and attorneys’ fees may be allowed to the plaintiff, unless the court directs otherwise.”); N.C. Gen.Stat. § 105-380(c) (1995) (“[t]he costs of bringing the action, including reasonable attorneys’ fees, shall be allowed the plaintiff’); Or.Rev.Stat. § 30.075(2) (1993) (“[T]here shall be taxed and allowed to the plaintiff, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees .... provided, no attorney fees shall be allowed to the plaintiff if the court finds _”) (repealed and replaced by Or. Rev.Stat. § 30.075(2) (1995) (“In any such action the court may award to the prevailing party, at trial and on appeal, a reasonable amount to be fixed by the court as attorney fees.”)); Or.Rev.Stat. § 746.350 “Attorney fee allowable to prevailing party” (1995) (“the court may award reasonable attorney fees to the prevailing party”); Pa. Stat. Ann. tit. 43, § 260.9a(f) (1992) (the court shall “allow costs for reasonable attorneys’ fees”); S.D. Codified Laws Ann. § 60-11-24 “Costs and attorney fees allowed plaintiff in action removed by defendant” (1993) (“the court may, in addition to awarding judgment to the plaintiff, allow costs of the action including reasonable attorney fees”); Vt. Stat. Ann. tit. 8, § 3390 (1984) (“the court may allow to the plaintiff a reasonable attorney fees”); Wash. Rev.Code § 8.25.075(3) (1995) (the court “shall award or allow to such plaintiff costs including reasonable attorney fees”). Similarly, the United States Code uses “allow” as a synonym for “award” in the attorney fees context. See, e.g., 28 U.S.C.A. Form 17(10)(4) (West 1992) (“That defendant pay to plaintiff the costs of this action and reasonable attorney’s fees to be allowed to the plaintiff by the court.”).
Because “allow” and “award” are used synonymously in the context of attorney fees provisions, courts interpreting such provisions have used the two words interchangeably. Courts often indicate that they will “allow” attorney fees even where the underlying attorney fees award provisions reference only an “award” of attorneys fees or where the court simply means that they will *1122“award” such fees. See, e.g., Emmanuel v. Omaha Carpenters Dist. Council, 560 F.2d 382, 385-86 (8th Cir.1977) (“The District Court did not err in allowing attorney’s fees .... In our view, the fee allowed was very generous.”); Yablonski v. United Mine Workers of America, 466 F.2d 424, 431 (D.C.Cir.1972) (“the litigating stage attained is relevant only to the amount of the fees to be allowed, and not to the issue of whether they should be awarded at all”), cert. denied, 412 U.S. 918, 93 S.Ct. 2729, 37 L.Ed.2d 144 (1973); Dixie Cup Co. v. Paper Container Mfg. Co., 169 F.2d 645, 651 (7th Cir.1948) (“Whether either party is entitled to an award of attorney fees under the circumstances of the case, we express no opinion. If the court, however, sees fit to make such allowance, we think the proper exercise of its discretion requires that the amount allowed bear some reasonable relation_”); Pollock & Riley, Inc. v. Pearl Brewing Co., 362 F.Supp. 335, 336 (W.D.Tex.1973) (“The question of the amount of attorney’s fees to be allowed the successful plaintiff in an antitrust action is one left solely to the reasonably exercised discretion of the Trial Judge .... Thus, the allowance of attorney’s fees is mandatory and the only function of the Court is to determine the amount thereof.”) (citations omitted), aff'd, 498 F.2d 1240, 1246 (5th Cir.1974), cert. denied sub nom. Gulf Oil Corp. v. Wood, 420 U.S. 992, 95 S.Ct. 1427, 43 L.Ed.2d 673 (1975); United States v. Kelly, 192 F.Supp. 274, 279 (DAlaska 1961) (“[C]osts are allowed as of course to the prevailing party unless the Court otherwise directs .... Such fees if allowed to plaintiff ... would amount to $615 _”) (internal punctuation omitted). Judicial reliance on “allow” as a synonym for “award” in the attorney fees context provides additional support for an interpretation of Amendment 1 that treats the two words synonymously, emphasizing that this court should focus instead on the modifying phrases used in conjunction with the “allow” language.
Because “allow” and “award” are used synonymously in the attorney fees context in both statutory provisions and judicial opinions, the critical inquiry in determining the meaning of a phrase containing some form of the verb “allow” must be the effect of the qualifying words that are coupled with it. Therefore, I agree with the majority that the critical language in attorney fees provisions lies not in the use of the word “allow,” but in the combination of “allow” with (1) modifiers that require mandatory action, e.g., “shall allow” or “must allow,” or (2) qualifiers that authorize discretionary action, e.g., “may allow” or “can allow.” See maj. op. at 1114. As the majority notes, it is “[tjhese verb combinations,” and not “‘allow,’ standing alone,” that inform our interpretations of attorney fees provisions that contain the word “allow.” See id.
When the word “allowed” in Amendment 1 is considered together with the word “are” with which it is paired, it becomes apparent that Amendment 1 requires an award of attorney fees to prevailing plaintiffs. Surely, this court would require attorney fee awards if the relevant language of Amendment 1 read that “successful plaintiffs are awarded reasonable attorney fees.” Instead, Amendment 1 provides that “[sjuccessful plaintiffs are allowed ... reasonable attorney fees.” Colo. Const. art. X, § 20(1). The majority reasons that the requirement in Amendment 1 that “‘[sjuccessful plaintiffs are allowed costs and reasonable attorney fees’ ” actually “means that courts ‘are allowed’ to award attorney fees to successful plaintiffs.” Maj. op. at 1115 (emphasis added) (quoting Colo. Const. art. X, § 20(1)). I believe that this interpretation abandons the plain meaning of Amendment 1. In view of the frequent and well-recognized synonymous use of “allow” and “award” in the attorney fees context, I would read the directive that “[sjuccessful plaintiffs are allowed ... reasonable attorney fees” to require an award of attorney fees to a prevailing party in an Amendment 1 action. Colo. Const. art. X, § 20(1) (emphasis added).
III.
For the foregoing reasons, I respectfully dissent to the majority opinion and would affirm the judgment of the court of appeals, which reverses the trial court’s order denying attorney fees to the successful plaintiffs in this case and remands the ease to the trial court with directions to determine a reason*1123able amount of attorney fees and award them to the plaintiffs.
KIRSHBAUM and SCOTT, JJ., join in the dissent.

1. "District” is a term defined in Amendment 1 to include the state or any local government, with certain exceptions. Colo. Const. art. X, § 20(2)(b),(d). The definition is not relevant to the issue before us.